DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment, filed 9/1/2022, in which claims 157, 163 and 171 were canceled, claims 152, 155, 159, 161, 174, 178 and 180 were amended, and claims 181-184 were newly added.  Claims 152-156, 158-162, 164-170 and 172-184 are pending.
It is noted that the amendment to the abstract and specification filed on 9/1/2022 does not comply with the requirements of 37 CFR 1.121(b) and 37 CFR 1.72, because the abstract was not presented on a separate sheet.  The amendment to the specification has not been entered.  
Applicant’s arguments have been thoroughly reviewed, but are not persuasive for the reasons that follow.  Any rejections and objections not reiterated in this action have been withdrawn.  This action is FINAL.

Election/Restrictions
Applicant elected Group I and Species D without traverse in the reply filed on 6/14/2022.
Claims 172-173 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/14/2022.
The elected species is free of the art.  Thus, examination has been extended to the non-elected species.
Claims 152-156, 158-170 and 174-184 are under consideration.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 63/019,709, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘709 application fails to disclose a nucleic acid encoding the transposase enzyme of SEQ ID NO: 2, or the claimed amino acid substitution variants thereof, or the encoded transposase enzyme.
The disclosure of the prior-filed application, Application Nos. 63/027,561 and 63/058,200, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘561 and ‘200 applications disclose a piggyBAT transposase, which has serine at position 2, thymine at position 8, cysteine at position 13, and asparagine at position 125 (e.g., paragraph bridging pages 18-19 OF ‘561; page 21 of ‘200; Fig. 12D of both ‘561 and ‘200).  The substitutions listed in Fig. 13 do not include or correspond to the substitution mutations of the instant claims.  The applications fail to disclose a nucleic acid encoding the transposase enzyme of SEQ ID NO: 2, or the claimed amino acid substitution variants thereof, or the encoded transposase enzyme.
Claims 152-162, 164-170, 174, 175 and 177-184 have an effective filing date of 4/15/2021, which is the filing date of Application No. 63/175,345.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency #1 - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.  The amendment to the specification, filed 9/1/2022, is non-compliant and has not been entered.  Thus, the incorporation by reference paragraph must be updated to reflect the information for the sequence listing filed 9/1/2022.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
Specific deficiency #2 - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The sequence disclosures are located at page 7, line 24 and page 33, line 1.  The sequence (Gly4Ser)n, where n is from about 1 to about 12 does not have a sequence identifier.
Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 

Response to Arguments - Nucleotide and/or Amino Acid Sequence Disclosures
Applicant's arguments filed 9/1/2022 have been fully considered but they are not persuasive.
The response requests entry of the amendment to the specification, which amends the sequence listing paragraph.  However, this amendment is non-compliant, because it was provided on the same sheet as the amendment to the abstract.  See the above for instructions to correct this deficiency.

Drawings
The drawings were received on 9/1/2022.  These drawings have been entered.

The drawings are objected to because Fig. 3 contains sequence identifiers for the TALE DNA-binding domains.  The sequences have been deleted from the sequence listing (remarks at page 7, 2nd paragraph, filed 9/1/2022).  However, the sequence identifiers have not been deleted from the figure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Arguments - Drawings
	The previous objection to Fig. 6A has been withdrawn in view of the replacement drawings filed 9/1/2022.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it states, “[g]ene therapy compositions and methods that make use of novel transposases.”  The use of the word “novel” is an implied comparison to the prior art and does not provide a concise statement of that which is new in the art with regard to the disclosed transposase.
Correction is required.  See MPEP § 608.01(b).

Response to Arguments - Specification
Applicant's arguments filed 9/1/2022 have been fully considered but they are not persuasive.
The response asserts that the abstract has been amended.  This argument is not found persuasive, because the amendment is non-compliant and has not been entered.  The amendment to the abstract was not submitted on a separate sheet as required by 37 C.F.R. 1.72.

Claim Objections
Claim 174 is objected to because of the following informalities:  the phrase “comprises is” in line 5 should be amended to delete the word “comprises” to improve the grammar of the claim.  Appropriate correction is required.
Claims 175-180 depend from claim 174 and are objected to for the same reason as claim 174.

Response to Arguments - Claim Objections
	The objection to claim 152 has been withdrawn in view of Applicant’s amendment to the claim in the reply filed 9/1/2022.
The objection to claim 157 is moot in view of Applicant’s cancellation of the claim in the reply filed 9/1/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 165-168, 183 and 184 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new rejection, necessitated by the amendment filed 9/1/2022.
Claim 165 is vague and indefinite in that the metes and bounds of the phrase “further comprising a … nuclease-deficient Cas9 (dCas9)/gRNA connected to the transposase enzyme” are unclear.  The phrase is unclear in that claim 165 depends from claim 152, which is drawn to a composition comprising a nucleic acid encoding a transposase enzyme.  While the dCas9 portion of “nuclease-deficient Cas9 (dCas9)/gRNA” can be a nucleic acid encoding a protein, the gRNA is nucleic acid that is not translated to protein.  Thus, it is unclear how it is connected to the transposase enzyme.  It is unclear how the gRNA, which is a nucleic acid not translated to protein, relates to the other components of the composition.  The claim could be interpreted as requiring the composition to comprise a second nucleic acid encoding the gRNA.  Alternatively, the claim could be interpreted as being drawn to a composition comprising the gRNA itself.  It would be remedial to amend the claim language to clearly indicate the structure required by the claim.  
Claims 166-168 depend from claim 165 and are rejected for the same reason applied to claim 165.
	Claim 183 is vague and indefinite in that the metes and bounds of the phrase “further comprising a … nuclease-deficient Cas9 (dCas9)/gRNA connected to the transposase enzyme” are unclear.  The phrase is unclear in that claim 183 depends from claim 159, which is drawn to a composition comprising a nucleic acid encoding a transposase enzyme.  While the dCas9 portion of “nuclease-deficient Cas9 (dCas9)/gRNA” can be a nucleic acid encoding a protein, the gRNA is nucleic acid that is not translated to protein.  Thus, it is unclear how it is connected to the transposase enzyme.  It is unclear how the gRNA, which is a nucleic acid not translated to protein relates to the other components of the composition.  The claim could be interpreted as requiring the composition to comprise a second nucleic acid encoding the gRNA.  Alternatively, the claim could be interpreted as being drawn to a composition comprising the gRNA itself.  It would be remedial to amend the claim language to clearly indicate the structure required by the claim.  
Claim 184 is vague and indefinite in that the metes and bounds of the phrase “further comprising a … nuclease-deficient Cas9 (dCas9)/gRNA connected to the transposase enzyme” are unclear.  The phrase is unclear in that claim 184 depends from claim 161, which is drawn to a composition comprising a nucleic acid encoding a transposase enzyme.  While the dCas9 portion of “nuclease-deficient Cas9 (dCas9)/gRNA” can be a nucleic acid encoding a protein, the gRNA is nucleic acid that is not translated to protein.  Thus, it is unclear how it is connected to the transposase enzyme.  It is unclear how the gRNA, which is a nucleic acid not translated to protein relates to the other components of the composition.  The claim could be interpreted as requiring the composition to comprise a second nucleic acid encoding the gRNA.  Alternatively, the claim could be interpreted as being drawn to a composition comprising the gRNA itself.  It would be remedial to amend the claim language to clearly indicate the structure required by the claim.  

Response to Arguments - 35 USC § 112
The rejection of claim 157 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is moot in view of Applicant’s cancellation of the claims in the reply filed 9/1/2022.
	The rejection of claims 155, 156, 158-161, 174, 175 and 177-180 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 9/1/2022.
The rejection of claim 171 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is moot in view of Applicant’s cancellation of the claim in the reply filed 9/1/2022.

Response to Arguments - 35 USC § 102
The rejection of claims 163 and 171 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Cobbold et al is moot in view of Applicant’s cancellation of the claims in the reply filed 9/1/2022.
	The rejection of claims 152-156, 164, 169 and 170 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Cobbold et al has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 9/1/2022.

Response to Arguments - 35 USC § 103
	The rejection of claim 162 under 35 U.S.C. 103 as being unpatentable over Cobbold et al in view of Craig has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 9/1/2022.
The rejection of claims 165-168 under 35 U.S.C. 103 as being unpatentable over Cobbold et al in view of Largaespada et al and Owens et al has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 9/1/2022.

Conclusion
Claims 152-156, 158-162, 164, 169, 170, 181 and 182 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1699



/Jennifer Dunston/Primary Examiner, Art Unit 1699